              Case 1:19-cv-01741-BAM Document 22 Filed 11/13/20 Page 1 of 2



     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:19-cv-01741-BAM
13   SANDRA F. NUNES,                                )
                                                     )
14                  Plaintiff,                       )       JOINT STIPULATION AND ORDER FOR
                                                     )       EXTENSION OF TIME TO RESPOND TO
15          vs.                                      )       PLAINTIFF’S OPENING BRIEF.
                                                     )
16                                                   )
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                    Defendant.
19
            IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, and
20
     with the approval of the Court, to extend the time for Defendant to file and serve his Opposition
21
     to Plaintiff’s Opening Brief from November 12, 2020 to November 19, 2020. Good cause exists
22
     to grant Defendant’s request. While Counsel attempted to diligently finalize Defendant’s
23
     response, Counsel has had an exacerbation of her wrist/hand issues and carpal tunnel syndrome,
24
     which has necessitated in additional testing and work restrictions (pending further evaluation by
25
     Counsel’s specialist). As a result, Counsel had to take leave to go to the doctor for her hand/wrist
26
     issues. Due to Counsel’s leave and heavy caseload, Counsel needs additional time to respond to
27
     the issues raised by Plaintiff’s Opening Brief. This is Defendant’s second request for an
28


                                                         1
              Case 1:19-cv-01741-BAM Document 22 Filed 11/13/20 Page 2 of 2




 1   extension. The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 3   proceedings.
 4                                                Respectfully submitted,
 5
     Dated: November 12, 2020                     /s/ Jonathan Pena
 6
                                                  (*as authorized by email on November 12, 2020)
 7                                                JONATHAN PENA
                                                  Attorney for Plaintiff
 8
 9
     Dated: November 12, 2020                     MCGREGOR W. SCOTT
10
                                                  United States Attorney
11                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
12                                                Social Security Administration
13
14                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
15                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
16
17
                                                  ORDER
18
            Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for an
19
20   extension of time to file a response to Plaintiff’s opening brief is GRANTED. Defendant’s

21   response shall be filed on or before November 19, 2020. All other deadlines in the Court’s
22   Scheduling Order are modified accordingly.
23
     IT IS SO ORDERED.
24
25      Dated:      November 13, 2020                        /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                     2
